Citation Nr: 1816453	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-13 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for migraine headaches.

3.  Entitlement to a rating in excess of 30 percent for dizziness and vertigo, (previously evaluated as cognitive impairment and other residuals of traumatic brain injury (TBI)).

4.  Entitlement to an evaluation in excess of 10 percent for residuals of TBI.

5.  Entitlement to an evaluation in excess of 10 percent for joint disease of the cervical spine prior to August 16, 2017 and 20 percent from that date.


REPRESENTATION

Appellant represented by:	Ravalli County Veterans Service Office
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from September 1996 to December 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  

In an August 2009 rating decision, the RO, in Los Angeles, California, granted service connection for cognitive impairment and other residuals of TBI not otherwise classified (to include vertigo and cognitive problems) and assigned a noncompensable rating from December 3, 2008.  The RO also, in relevant part, granted service connection for PTSD (claimed as neuropsychiatric condition, depression, and anxiety), degenerative arthritis of the cervical spine (claimed as cervical pain, arthritis, and degenerative joint disease), and migraine headaches, and assigned 30, 10, 0 percent disability evaluations, respectively, effective December 3, 2008.   

In a July 2011 rating decision, the RO, in Boise, Idaho, increased the rating for PTSD to 50 percent, effective December 3, 2008.  An evaluation of 100 percent was assigned because of hospitalization over 21 days from July 7, 2010.  An evaluation of 50 percent was assigned from September 1, 2010.  An evaluation for cognitive impairment and other residuals of TBI was increased to 30 percent, effective December 3, 2008.  An evaluation for migraine headaches was increased to 30 percent, effective December 3, 2008. 

In a June 2014 rating decision, service connection for TBI was granted with an evaluation of 10 percent effective December 10, 2013.  A 50 percent evaluation for PTSD and a 30 percent evaluation of dizziness and vertigo (also claimed as Meniere's disease and previously evaluated as cognitive impairment and other residuals of TBI not otherwise classified (to include vertigo, and cognitive problems)) were continued.  The RO proposed to decrease the evaluation for migraine headaches from 10 percent to 0 percent disabling. 

An August 2015 rating decision continued the 10 percent rating for migraine headaches.  

In August 2016, the RO assigned a temporary evaluation of 100 percent effective June 28, 2016 because of hospitalization over 21 days for PTSD.  A 50 percent evaluation was assigned effective September 1, 2016. 

In a December 2017 rating decision, the RO increased the rating assigned for the service-connected cervical spine condition to 20 percent effective August 16, 2017.  

Jurisdiction of the claims file is now with Fort Harrison, Montana RO.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in September 2016.  A transcript of the hearing has been associated with the claims file

The issues of increased ratings for PTSD, migraine headaches, vertigo and dizziness, and residuals of TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to August 16, 2017, the Veteran had painful cervical spine motion but did not have cervical flexion which was greater than 15 degrees but less than 30 degrees or a combined range of motion of not greater than 170 degrees; incapacitating episodes were neither alleged nor shown. 

2.  Since August 16, 2017, the Veteran has not had limitation of cervical flexion of 15 degrees or less and he has not had any ankylosis of the cervical spine; incapacitating episodes were neither alleged nor shown.


CONCLUSION OF LAW

The criteria for higher initial ratings for a cervical spine disability, currently rated as 10 percent prior to August 16, 2017 and 20 percent thereafter are not met.  38 U.S.C. § 1155, 5107(b) (2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; see Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  In considering the severity of a disability, consideration is given to its history.  38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, the regulations do not give past medical reports precedence over current findings.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").  Conversely, if [the applicable DC] does specifically contemplate the effects of medication, then Jones is inapplicable." McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).

When evaluating joint disabilities rated on the basis of limitation of motion, consideration is given to functional loss due to pain, weakness, excess fatigability, or incoordination, factors not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis that is established by x-ray is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 5.59.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.  Actually painful, unstable or malaligned joints warrant at least a minimum compensable rating. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.

With regard to the cervical spine, the General Rating Formula for Diseases and Injuries of the Spine (DCs 5235-5242) provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine. A 100 percent disability rating is assigned for unfavorable ankyloses of entire spine.

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2017).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2017).

B.  Factual Background and Analysis

i. Prior to August 16, 2017 

For the appeal period prior to August 16, 2017, treatment records from Loma Linda VA Medical Center (VAMC) show treatment for neck pain.  A March 2009 treatment record noted deck pain and a tingling sensation to the right 3rd, 4th, and 5th fingers.  In June 2009, he reported fleeting consideration of suicide for greater than four months.  

On April 2009 VA general medical examination, a musculoskeletal examination noted that there were no muscle symptoms or flare-ups of muscle disease.  Muscle strength was normal.  The examiner noted that there was neck pain and lower cervical pain that radiated into the left shoulder and lower spine.  However, when asked to report symptoms in the extremities, none were reported.  The examiner reported that there was a history of left hand weakness and tingling in the right ring and pinky finger.  There was no impaired strength or dexterity in the hands or angulation, ankylosis or amputation of one or more digits of the hands.  There was no motor loss or sensory loss and deep tendon reflexes were normal in the upper extremities.  

On April 2009 VA examination, the Veteran reported constant sharp-shooting pain beginning in the neck and radiating to the right shoulder.  As far as effect on daily activities and work, he stated that the neck and shoulder pain was worse with turning his neck and improved by the medications.  He has had no treatments including no physical therapy, no injections, and no assistive devices.  He has had no acute or incapacitating episodes.  On examination of the cervical spine, there was no gross deformity or muscle atrophy.  There was tenderness to palpation in the cervical spine.  There were no flare-ups.  Range of motion studies revealed extension from 0 to 30 degrees, forward flexion from 0 to 60 degrees, right and left lateral bending from 0 to 50 degrees, and right and left lateral rotation from 0 to 60 degrees.  Range of motion was not limited, by pain, weakness, incoordination, fatigability, or lack of endurance after repetitive use or flare-ups.  Regarding the bilateral upper extremities, muscle strength was 5/5.  Hoffman's reflex of the bilateral upper extremities was negative.  Sensation was intact.  There was full forward flexion from 0 to 180 degrees of the shoulder and internal external rotation was 0 to 90 degrees with shoulder held in abduction.  X-rays of the cervical spine showed minimal scoliosis.  The examiner diagnosed cervical spine and right scapular muscle strain.  Regarding the right upper extremity, there was no evidence of nerve conduction abnormalities on EMG.  

During his September 2016 Board hearing, the Veteran reported that he had pain around the low cervical spine, including tenderness pain as well as muscular pain when he turned his head.  He reported that when he turned his head to the right, he experienced radiating pain into his right arm, elbow, two fingers and pinky.  He reported that he lost range of motion in his neck due to pain.  

Treatment records from the Providence Medical Group received May 2017 denotes findings of non-localizable (not compression at the elbow or the wrist) left ulnar neuropathy, which predominantly affects sensory fibers.  The Veteran presented with paresthesias in the ulnar distribution of the left hand.  With the history provided, the provider opined that most likely there was either a stretch injury or direct trauma to some portion of the ulnar nerve at the time of the helicopter crash with incomplete neural regeneration afterwards.  

Prior to August 16, 2017, the Veteran is shown to have had painful motion which warrants the minimally compensable rating of 10 percent.  However, he was not shown to have had forward flexion of the cervical spine which is greater than 15 degrees but not greater than 30 degrees or a combined range of motion of not greater than 170 degrees (the maximum combined range of motion being 340 degrees), or either (1) muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.   

With regard to assigning higher ratings according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain.  The Board has considered pain as limiting his ranges of motion as described above (i.e., as limiting his ranges of motion as shown on VA examination).  The Board finds, however, that painful motion is already contemplated by the currently assigned 10 percent rating.  In addition, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, beyond that already noted by the VA examiner.

Accordingly, the preponderance of the evidence is against finding that the Veteran met the schedular criteria for an orthopedic rating in excess of 10 percent for the appeal period prior to August 16, 2017. 

The Board further finds that the Veteran is not shown to meet the criteria for a higher rating under the Formula for Rating IVDS because no incapacitating episodes are shown.

Additionally, although the Veteran has described radiating pain in his right upper extremity, radicular symptoms in the Veteran's upper extremities have never been confirmed by any neurological evaluation to be related to his service-connected cervical spine disorder to warrant a separate compensable rating.  The April 2009 VA examiner found that there was no evidence of nerve conduction abnormalities on EMG.  Additionally, although the Veteran was diagnosed with left ulnar neuropathy in May 2017, the provider at the time related it to a stretch injury or direct trauma to some portion of the ulnar nerve.  The examiner did not indicate that the neuropathy was related to the Veteran's service-connected cervical spine disorder that is currently on appeal before the Board.  

Thus, a higher rating than 10 percent for cervical spine disability is not warranted prior to August 16, 2017.

ii.  Since August 16, 2017

On August 16, 2017, the Veteran was afforded a VA neck (cervical spine) conditions disability benefits questionnaire, which included a diagnosis of degenerative arthritis of the cervical spine.  He reported flare-ups that he described as daily stiffness and neuropathy issues down his arm.  He reported functional loss or impairments as daily stiffness and neuropathy issues down his arm that impacted his driving due to limited range of motion when his neck pain became sever and he could not do certain activities.  Range of motion studies were reported as flexion to 35 degrees; extension to 15, right lateral flexion to 25 degrees, left lateral flexion to 15, right rotation to 65 degrees, and left rotation to 50 degrees.  The range of motion contributed to a functional loss that impacted his driving.  Pain was noted on all ranges of motion, but did not result in or cause functional loss.  There no evidence of pain with weight bearing.  There was tenderness on the paraspinal area.  There was no additional loss of motion after three repetitions.  When asked if pain, weakness, fatigability, or incoordination limited functional ability with repeated use over a period of time, the examiner responded yes and indication that pain caused functional loss and reported the ranges of motion as forward flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, right lateral flexion to 10 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 45 degrees.  There was guarding, but it did not result in abnormal gait or abnormal spinal contour.  There was no muscle spasm.   Muscle strength of the upper extremities was normal.  There was no muscle atrophy.  Reflex and sensory examinations were normal.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis or other neurologic abnormalities related to a cervical spine condition.  He did not have intervertebral disc disorder of the cervical spine.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to his cervical spine disorder.   Regarding functional impact, the cervical spine disorder affected driving, lifting, and doing yard work and slowed him down a lot due to constant pain.  

The examiner added that there was objective evidence of pain on passive range of motion testing as well as on non-weight bearing testing of the neck.   His limited range of motion affected the ability to drive and turn his head to see ongoing traffic or work at a computer and turn his head down, which could cause pain.  He has not experienced any incapacitating episodes that required bed rest ordered by a physician during periods of flare-up pain and immobility.  

Since the August 16, 2017  VA rating examination, the Veteran had not been shown to have limitation of cervical flexion of 15 degrees or less and he has not had any ankylosis of the cervical spine.  In fact, a review of the entire evidentiary record makes is indisputable that the Veteran does retain some cervical motion and, so, this precludes finding that he had any cervical ankylosis.  Additionally, the August 2017 VA examiner specifically reported that the Veteran did not have ankylosis.  Also, radicular symptoms in the Veteran's upper extremities have never been confirmed by any neurological evaluation to be related to his service-connected cervical spine disorder.  On the August 2017 VA examination, the examiner specifically reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities related to a cervical spine condition.

With regard to assigning higher ratings according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain.  The Board has considered pain as limiting his ranges of motion as described above (i.e., as limiting his ranges of motion as shown on VA examination).  The Board finds, however, that painful motion is already contemplated by the currently assigned 20 percent rating.  In addition, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, beyond that already noted by the VA examiner.

Accordingly, the preponderance of the evidence is against finding that the Veteran met the schedular criteria for an orthopedic rating in excess of 20 percent since the August 16, 2017 VA rating examination.

The Board further finds that the Veteran is not shown to meet the criteria for a higher rating under the Formula for Rating IVDS because no incapacitating episodes are shown.

Additionally, radicular symptoms in the Veteran's upper extremities have never been confirmed by any neurological evaluation to be related to his service-connected cervical spine disorder to warrant a separate compensable rating.  

Thus, a higher rating than 20 percent for cervical spine disability is not warranted since August 16, 2017.


ORDER

Entitlement to higher initial ratings for a cervical spine disability, currently rated as 10 percent prior to August 16, 2017 and 20 percent thereafter is denied.  



REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the issues on appeal.

The Veteran was last afforded VA PTSD, TBI, and headaches examinations in December 2013 and May 2014.  During his September 2016 Board hearing, the Veteran's wife indicated that her husband's PTSD had increased in severity.  She reported that he blocked doors with chairs and routinely checked windows and doors.  At times, she has had to leave her home for fear of her own safety around him.  She also reported that he sometimes forgot names of family members as well as recently meeting people.  She described a decrease and changes in social outings and referred to a letter from his supervisor who recommended that the Veteran either work part-time or leave his job.  During the hearing, the Veteran reported thoughts of suicide, obsessive rituals and intrusive memories or experiences.  The record also reflects that he was hospitalized from June 28, 2016 until August 12, 2016 at the PTSD residential treatment program due to an increase in his PTSD symptoms.  

Regarding TBI, during the hearing, the Veteran's wife also reported that he now experienced tremors in his hands, sometimes would get lost in familiar surroundings, and had changes in his ability to communicate.  In regards to his headaches, the Veteran reported experiencing headaches three to five times a week and having problems with lights.  He indicated that his headaches have increased in severity and that he has to take specific methods to treat his headaches, which prevented him from being able to function at work or at home.  An April 2016 VA treatment record noted that the Veteran had headaches 5-6 times per week and that symptoms were typically preceded by aura.  

Thus, on remand, the Veteran must be afforded an additional VA examination or examinations to assess the current nature, extent, and severity of his service-connected residuals of a TBI, PTSD, and migraine headaches.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Regarding dizziness and vertigo, on October 2017 VA ear conditions examination, the examiner noted that the Veteran never had an electrocochleography, which he claimed would be a more definitive test regarding the Veteran's disability.  As the examiner did not perform an electrocochleography that might assist in clarifying the level of impairment and because the examiner did not specifically rule out the utility of such testing, the Board finds that remand is necessary for either an addendum opinion or a new examination.

The Board further notes that symptoms associated with PTSD, migraine headaches, dizziness and vertigo, as well as TBI are closely related and often overlap. Entitlement to an increased disability rating for each requires an accurate assessment of the impairments so as to prevent compensation for one symptom under the two disabilities, which would constitute pyramiding.  38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different diagnostic codes, which is to be avoided).  Therefore, the Board finds that the issues of increased disability ratings for PTSD, migraine headaches, dizziness and vertigo, as well as TBI are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The record reflects that the Veteran has receives ongoing treatment from VA for his PTSD, migraine headaches, vertigo and dizziness, and residuals of TBI.  Given the need to remand for other reasons, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any outstanding VA (since May 2017) and private treatment records pertaining to the Veteran's service-connected PTSD, migraine headaches, vertigo and dizziness, and residuals of TBI. 

If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Following completion of the above, return the claims file to the VA examiner who conducted the October 2017 VA ear conditions examination of the Veteran to conduct an electrocochleography in order to assist in ascertaining and evaluating the current level of severity of any currently or previously diagnosed dizziness and vertigo, (previously evaluated as cognitive impairment and other residuals of traumatic brain injury (TBI)) or for an explanation as to why an electrocochleography would not be helpful in this regard. 

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the October 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion. 

If it is determined that an electrocochleography or other testing would be of benefit, in an addendum opinion, the examiner should clearly report the results of such testing and extent of the Veteran's dizziness and vertigo in accordance with VA rating criteria.

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

3.  After the completion of 1 and 2 above, schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of traumatic brain injury.  The Veteran's claims file must be made available to and reviewed by the examiner.

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected TBI.  Also, the examiner must address the degree to which the service-connected disability is manifested by facets of cognitive impairment including: memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The examiner must assess the severity of the TBI without considering the symptoms of his service-connected PTSD, migraine headaches, and vertigo and dizziness.  If the symptoms cannot be differentiated, the examiner should indicate as such in the report and explain why.
The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

4.  After the completion of 1 through 3 above, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The claims file must be available for review and the examiner must note that such a review was conducted.

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  The examiner must assess the severity of the PTSD without considering the symptoms of his service-connected TBI, migraine headaches, and dizziness and vertigo.  If the symptoms cannot be differentiated, the examiner should indicate as such in the report and explain why.

The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD, without considering symptoms of his service-connected TBI, migraine headaches, and dizziness and vertigo.

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

5.  After the completion of 1 through 3 above, schedule the Veteran for a VA examination to determine the severity of his service-connected migraine headaches.  The Veteran's claims file must be made available to and reviewed by the examiner.

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected migraine headaches.  The examiner must assess the severity of the migraine headache without considering the symptoms of his service-connected TBI, vertigo and dizziness, and PTSD.  If the symptoms cannot be differentiated, the examiner should indicate as such in the report and explain why.

Also, the examiner must address whether the Veteran's headache syndrome is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, without considering symptoms of his service-connected TBI, vertigo and dizziness, and PTSD.

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


